Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 2, 7, and 15 are currently amended.
Claims 4-6, and 8-10 are previously presented.
Claims 3, 11-14, and 16 are canceled.
112b and 103 claim rejections are withdrawn based on applicant’s amendments/arguments. 
Claims 1, 2, 4-10, and 15 are allowed.
Allowable Subject Matter
Claims 1, 2, 4-10, and 15 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Egnor (U.S. Patent No. 9195232) discloses a vehicle control system comprising: a first traveling controller including at least one processor and at least one storage device and configured to control driving, braking, and steering of a vehicle without depending on a driving operation of a driver; and a second traveling controller including at least one processor and at least one storage device and configured to control driving, braking, and/or steering of the vehicle, a third traveling controller including at least one processor and at least one storage device and configured to control driving, braking, and/or steering of the vehicle. Bonefas (U.S. Publication No. 20130211658) teaches: wherein a control command concerning a first actuator by the second traveling controller is outputted through the first traveling controller, a control command concerning a second actuator by the third traveling controller is outputted through the first traveling controller. Singleton (U.S. Patent No. 4749238) discloses a control command concerning the first actuator by the first traveling control is outputted without going through the second traveling controller and the third traveling controller, a control command concerning the second actuator by the first traveling controller is outputted without going through the second traveling controller and the third traveling controller, in a case in which control instruction concerning the first actuator conflict between the first traveling controller and the second traveling controller, the first traveling controller is configured to select either a control instruction of the first traveling controller or a control instruction from the second controller, and in a case in which control instructions concerning the second actuator conflict between the first traveling controller and the third traveling controller, the first traveling controller is configured to select either a control instruction of the first traveling controller or a control instruction from the third traveling controller. Abe (U.S. Patent No. 10691123) discloses wherein the first traveling controller and the second traveling controller are communicably connected, the first traveling controller is configured to perform first steering control concerning a position of the vehicle with respect to a lane, the second traveling controller is configured to perform second steering control concerning the position of the vehicle with respect to the lane, in a case in which the first steering control is performed, the second steering control is limited, and the second traveling controller is configured to start the second steering control depending on a reception results of a signal received from the first traveling controller. Takamatsu (JP2009-137582A) discloses wherein in a case in which an acceleration operation by the driver is performed is not less than a predetermined amount in a stop state of the vehicle, the second traveling controller is configured to perform acceleration limitation control of limiting acceleration of the vehicle, and even in a case in which a traveling control by the first traveling controller is performed, the acceleration limitation control is performed. 
None of the prior art of record, either individually or in combination, teaches: A vehicle control system comprising: a first traveling controller including at least one processor and at least one storage device and configured to control driving, braking, and steering of a vehicle without depending on a driving operation of a driver; and a second traveling controller including at least one processor and at least one storage device and configured to control driving, braking, and/or steering of the vehicle, a third traveling controller including at least one processor and at least one storage device and configured to control driving, braking, and/or steering of the vehicle, wherein a first control command concerning a first actuator by the second traveling controller is outputted through the first traveling controller to a first actuator controller which drives the first actuator, a second control command concerning a second actuator by the third traveling controller is outputted through the first traveling controller to a second actuator controller which drives the second actuator,  a third control command concerning the first actuator by the first traveling controller is outputted to the first actuator controller without going through the second traveling controller and the third traveling controller, a fourth control command concerning the second actuator by the first traveling controller is outputted to the second actuator controller without going through the second traveling controller and the third traveling controller, in a case in which the first control command and the third control command conflict, the first traveling controller is configured to arbitrate the first control command and the third control command, and in a case in which the second control command and the fourth control command conflict, the first traveling controller is configured to arbitrate the second control command and the fourth control command. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664